Citation Nr: 1828802	
Decision Date: 05/15/18    Archive Date: 05/23/18

DOCKET NO.  14-33 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	African American PTSD Association


ATTORNEY FOR THE BOARD

B. Herdliska






INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969.  This appeal is before the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for service-connected bilateral hearing loss.  He contends that his bilateral hearing loss is more severe than the non-compensable rating initially assigned.

The Veteran was most recently afforded a VA examination in June 2013.  Since that time, a July 2013 private audiological evaluation indicated that the Veteran's hearing may have deteriorated.  The evaluation utilized a graphical audiogram.  However, the Board is permitted to interpret graphical audiograms.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  The puretone threshold average in this private audiogram, after rounding to the nearest whole number, is 41 decibels in the right ear and 60 decibels in the left ear.  This is an increase from 38 decibels in the right ear as shown in a June 2013 VA audiogram (the left ear remained at 60 decibels).  However, the more recent July 2013 private audiological evaluation did not use the Maryland CNC test as required by 38 C.F.R. § 4.85 (a) (2017).

Given that a more recent audiological examination indicates the Veteran's hearing may be worse than shown in the current VA audiological examination on record, a new VA examination is needed to ascertain the current severity of the Veteran's hearing loss.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and non-VA records identified by the Veteran, not already associated with the claims file.

2.  Schedule the Veteran for a VA audiology examination to determine the current severity of his hearing loss.

2.  Thereafter, readjudicate the appeal.  If the benefits sought remain denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C §7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

